[CERTIFIED TRANSLATION]                                                                                      Exhibit 1




BLACK AND WHITE WITH SANDRA Exclusive news, analysis of news, editorial lines, and the practice of
journalism, the press, and the media. Political and government analysis. Social issues.

 Home

        Wednesday, July 29, 2020
        The Expense Is [sic] in Health Is U-N-L-I-M-I-T-E-D…




        It seems that the expenditure of public funds at the Department of Health is like a TV commercial: “u-n-l-i-m-i-t-
        e-d”. While the people await the storm, with a government that is immersed in an economic bankruptcy and
        with no money to do any more Covid-19 testing to stop the pandemic, there seems to be permission to use
        official vehicles for political campaigns and personal matters. Even if it is against the law, the evidence shows
        that the use of those public resources is unlimited.

        Evidence in our power, consisting of documents, cover sheets, toll lists and photographs, shows the use of two
        luxury vehicles that are paid for by the people of Puerto Rico and used by Secretary Lorenzo González and by
        his driver and aspiring candidate for mayor of Loíza under the New Progressive Party, Ángel Coriano.

        We would have to ask ourselves if the use of the official vehicles for personal enjoyment was authorized and, if
        so, by whom, and if it is intended as an additional perk. If so, that perk is not contemplated in the agreement
        that González signed with the government, revealed here on May 16th, and which we revealed last July 9th
        had increased from $21,000 to a salary of $29,750 per month.
[CERTIFIED TRANSLATION]




     Apparently, the secretary is not the only one benefiting from having vehicles for private use. The health
     secretary’s driver, and an aspiring candidate for mayor of Loíza under the NPP, Ángel Coriano, allegedly also
     enjoys this perk. Coriano is a member of the team campaigning for the governorship and introduces himself as
     part of Governor Wanda Vázquez’s grassroots people. He has been spotted using the 2020 Ford Explorer with
     license plate JJW-170.




     Although Coriano is the driver assigned to the secretary of health, they are rarely seen together. This is
     explained by the fact that Coriano also has a car assigned for his professional and personal use. This truck has
     been spotted in the Salinas area some weekends. It is also sometimes spotted in Loíza during the week, on the
     Teodoro Moscoso bridge, especially before 7:00 AM heading towards Río Piedras, and after 4:00 PM heading
     towards Carolina.




     Does the 2020 Ford Explorer belong to Mr. Coriano or is it leased by the government of Puerto Rico? If we
     were to ask for a highway report, would we see this truck driving on our roads during non-authorized times?
     Who authorized him to use this vehicle outside work hours? Who is the person that Coriano frequently picks up
     on road PR-187 in the area adjacent to the bridge that crosses the Río Grande in Loíza? Is that person
     authorized to travel in this vehicle? Is he a Health Department employee? Is it true that this truck has been
     used in political activities and activities related to his candidacy? Is it true that this truck has been with you
     while you visit food and beverage establishments outside work hours?
[CERTIFIED TRANSLATION]




     If this is true, it is also a violation of the Commonwealth of Puerto Rico Uniform Official Vehicles Act, Public Law
     No. 60 of May 30, 2014, as amended. Coriano is not in the list of exceptions and is not authorized to have a
     vehicle for his personal use.

     MORE VEHICLES AT THE MEDICAL CENTER

     In addition to these cases at the Department of Health, there are internal concerns about the use of other
     official vehicles that have been assigned to Medical Center personnel as private perks.

     Our sources point to the controversial former deputy secretary of health and assistant to former Secretary
     Rafael Rodríguez Mercado, Adil Rosa, as the person who authorized the irregular use of vehicles. Rosa,
     identified as one of the members of ex-advisor Mabel Cabeza’s “posse”, is among the people under
     investigation in the House of Representatives and by federal authorities for the use of federal Medicaid funds at
     the Department of Health, as we revealed on July 9th.




      Atty. Jorge E. Matta González, executive director of the Puerto Rico Medical Services Administration (ASEM,
                     Spanish acronym) and Atty. Glorimar Andújar, former secretary of family affairs.

     Rosa allegedly authorized the temporary lending of a Yukon truck to the director of the Medical Center, Atty.
     Jorge Matta González, and the latter has not returned it. Matta did not answer our calls.

     Unfortunately, it doesn’t look like we are dealing with errors of judgment on the part of our civil servants. What
     we are seeing is that, in some cases, the public funds that you and I pay are wasted as part of a culture of
     abuse. If vehicle use, gas, tolls, maintenance, and other expenses are being authorized for personal use by
     certain public officers, who authorized it?

     LORENZO GONZÁLEZ’S CONTRACTS

     Additionally, we must determine if the use of these vehicles is part of the fringe benefits that are stipulated in
     the service agreement that Secretary González signed with the government, and which expires on July 31,
     2020.

     Last July 9th, we revealed in breaking news that Secretary González had had a salary increase of nine
     thousand dollars per month, without it being made public. According to the records of the Office of the
     Comptroller, his salary increased from $21,000 per month to $29,750 per month. The extension to said
     agreement (see document at the end) explains that it expires on July 31st.

     Like in the original contract, the proposal submitted by González is for the position of secretary of health;
     however, the contract is for him to serve as a consultant during the pandemic. When we read the contract, we
     do not see an increase or change in his duties that justifies a raise. In fact, in interviews with the press, the
     secretary stated that this was part of some money that was owed to him. At no point does the contract
     reference this or state whether this is the way to settle debts in the government.

     González signed a contract for a period of time and for a specific amount which both him and the government
     itself are bound to fulfill. In that sense, it is not clear what he means when he says that the government owed
[CERTIFIED TRANSLATION]
     him. The question is, why the difference in salary from April to now in July? The data shows that the pandemic
     has grown and that the Covid-19 situation in Puerto Rico is worse off today than it was when González took
     office and declared that the virus was under control. As of today, July 29, 2020, between confirmed (5,700) and
     probable (10,361) cases, there are 16,061 coronavirus cases, and a total of 211 deaths as a consequence of
     the disease.

     AMENDMENT TO THE SECRETARY’S CONTRACT




     Sources that did not want to be identified for fear of retaliation inform that González had a 2020 Ford Explorer
     assigned to him. Leasing a vehicle with those specifications could cost the government between $1,500 and
     $1,800 per month, according to several people in the business who were consulted.

     However, the secretary was not satisfied with this vehicle and thus ordered a luxury 2021 Chevy Tahoe truck
     for his personal use. This truck can be seen in public spaces outside work hours and has given rise to constant
     comments among employees of the Department of Health who, for the past months, have been sending us
     pictures and information.

     González did not answer the repeated calls to his private cell phone to obtain his version of these allegations.

     USE OF OFFICIAL VEHICLES PROHIBITED

     After consulting with vehicle leasing experts, this type of model could cost approximately $2,900 per month.
     This means that leasing the two vehicles under the secretary’s possession --(the 2020 Ford Explorer and the
     2021 Chevy Tahoe)-- costs the people between $4,500-$4,700 per month for use by the secretary of health.

     According to our sources, not only are there luxury vehicles assigned for personal use, but gas expenses and
     toll payments as well, all covered with public funds.

     The Commonwealth of Puerto Rico Uniform Official Vehicles Act, Public Law No. 60
     of May 30, 2014, as amended, specifically prohibits the use of vehicles for private
     purposes. This law states that, save for exceptions in the law, “no agency head or
     public servant is authorized to use any official vehicle after work hours. The
     secretary of health is not in the list of exceptions and is not authorized to have
     a vehicle for his personal use.”

     So far, it has not been explained whether the 2021 Chevy Tahoe belongs to the
     secretary or is leased by the government for his personal use. Since when are
     government employees authorized to take official vehicles home and use them
     outside work hours? Have they lent those vehicles to persons that do not work with
     the government? Have unauthorized persons --that is, persons not employed by the
     government-- been riding in those trucks?

     PUBLIC LAW #60

        Rev. August 08, 2019                                                     Page 1 of 4




        “Commonwealth of Puerto Rico Uniform Official Vehicles Act” [Law 60, 2014, as amended]

        Be it decreed by the Puerto Rico Legislative Assembly:

        Article 1.--Short title.(3 L.P.R.A. § 9091 note)

           This law is                                                     Commonwealth
        of Puerto Rico” Page 2 / 4

        Article 2.--Definitions. (3 L.P.R.A. § 9091)



     POLITICAL CANDIDATE USES VEHICLE
CERTIFICATE OF TRANSLATION
SPANISH TO ENGLISH

DOCUMENT:        Excerpt from Blanco y Negro con Sandra [Sandra Rodríguez Cotto v. Wanda Vázquez (20-1235)]
                 (original Spanish document consisting of 4 pages)


The undersigned, Margot A. Acevedo Chabert, USCCI, hereby certifies that she has been actively engaged as a professional
translator and interpreter (English <> Spanish) certified by the Administrative Office of the United States Courts since 2006
(Certificate No. 06-001), that she has an MA in Translation from the University of Puerto Rico, and that to the best of her
knowledge and understanding, the attached document is a true and correct translation of the original text provided for
translation.

In Milwaukee, WI, on August 24, 2020


Margot A. Acevedo Chabert, USCCI
